                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

V.                                                         CAUSE NO. 3:19-CR-20-CWR-LRA

WILLIAM B. MCHENRY, JR.                                                             DEFENDANT

                                             ORDER

       The defendant has moved to modify the conditions of his release. He first seeks

permission to travel to Tennessee because a family member there is “suffering from health

issues.” Separately, he seeks permission to travel to Alabama, Texas, Louisiana, and the Northern

District of Mississippi to pursue “oil and gas business and other real estate related businesses.”

       The request to travel to Tennessee is vague. The defendant has not explained his

relationship to the family member, their health condition, or the length of time he wishes to be

out of this District, among other specifics. This part of his motion is denied without prejudice.

       The remainder of the defendant’s motion will be denied with prejudice. As the Magistrate

Judge explained in denying a similar request made during the defendant’s arraignment, the

indictment says the defendant spent the last decade defrauding unsuspecting investors out of

more than $18 million. Until the allegations in the indictment are resolved, this Court is not

going to bless any business travel the defendant wishes to undertake.

       SO ORDERED, this the 10th day of May, 2019.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE
